Third Quarter Report September 30, 2009 Oncolytics Biotech Inc. TSX:ONC NASDAQ:ONCY Third Quarter Report For the quarter ended September 30, 2009 Transitioning to a Late-Stage Clinical Program Subsequent to quarter end we took a major step forward by reaching an agreement with the U.S. Food and Drug Administration (FDA) under the Special Protocol Assessment (SPA) process for the design of a Phase III trial examining REOLYSIN® in combination with paclitaxel and carboplatin in patients with platinum-refractory head and neck cancers.This announcement signals our transition to a late-stage development company. We are currently working through the final trial logistics with a number of participating centres, as well as other third parties, in preparation to enroll our first patient. Oncolytics is the first company to reach an agreement with the FDA on a Phase 3 trial design for an intravenously-administered oncolytic virus under the SPA process.This means that data from this Phase III trial may be used to support a Biologics License Application, or BLA for REOLYSIN. This is a significant step for this now first-in-class agent. Further, the SPA provides guidance on the development of REOLYSIN in other cancer indications, which will be helpful as we move toward filing additional Phase 3 protocols with the FDA. During the quarter, we continued to advance REOLYSIN through our existing clinical program.In July, we completed enrolment in our U.K. Phase I/II clinical trial using the combination of REOLYSIN with paclitaxel and carboplatin in advanced head and neck cancer patients.The interim results of this trial, announced in the spring of 2009, demonstrated that of 12 head and neck patients evaluable for clinical response, five had experienced a partial response (PR) and four had experienced stable disease (SD) ranging from two to six months, for a clinical benefit rate of 75%.Updated results from this trial are expected in the fourth quarter. In September, we announced that patient enrolment had started in a U.S. Phase 2 clinical trial examining REOLYSIN in combination with paclitaxel and carboplatin for patients with metastatic melanoma.The trial is being sponsored by the Cancer Therapy and Research Center at the University of Texas Health Science Centre, San Antonio under a clinical trial agreement that allows for up to five, Phase 2 trials using REOLYSIN in combination with various chemotherapies. Manufacturing Milestones Reached The advancement of our clinical and manufacturing programs in step remains a high priority for us and in the third quarter, we announced that we had completed development of the lyophilized (freeze-dried) formulation development program for REOLYSIN.Lyophilized product is a standard end-use formulation for widespread commercial use. In addition, we successfully completed an initial 100-litre production run of REOLYSIN under cGMP conditions.With the expected initiation of our first Phase 3 trial and the ongoing requirements of our expanding Phase 2 program, keeping pace with the manufacturing demands for REOLYSIN continues to be critical to our success. Warrant Exercise Strengthens Cash Position The appreciation in our share price in the third quarter triggered the acceleration of the expiry dates for multiple series of warrants issued in 2008 and 2009. The accelerated expiry and exercise of those warrants issued on December 5, 2008, and those warrants amended December 18, 2008, as well as those issued on May 13, 2009, generated proceeds of approximately $14.9 million. Oncolytics’ improved balance sheet and later stage clinical program leave us well positioned to generate additional value for shareholders in the quarters ahead. Our primary focus in the near term is the initiation of enrollment in our Phase III clinical trial and advancement of our growing Phase II program, and we will provide updates on our progress on both these fronts in the quarters ahead. Brad Thompson, PhD President and CEO November 4, 2009 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion and analysis should be read in conjunction with the unaudited interim consolidated financial statements of Oncolytics Biotech Inc. as at and for the three and nine months ended September 30, 2009 and 2008, and should also be read in conjunction with the audited financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) contained in our annual report for the year ended December 31, 2008.The financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). FORWARD-LOOKING STATEMENTS The following discussion contains forward-looking statements, within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended and under applicable Canadian provincial securities legislation.Forward-looking statements, including our belief as to the potential of REOLYSIN®, a therapeutic reovirus, as a cancer therapeutic and our expectations as to the success of our research and development and manufacturing programs in 2009 and beyond, future financial position, business strategy and plans for future operations, and statements that are not historical facts, involve known and unknown risks and uncertainties, which could cause our actual results to differ materially from those in the forward-looking statements. Such risks and uncertainties include, among others, the need for and availability of funds and resources to pursue research and development projects, the efficacy of REOLYSIN® as a cancer treatment, the success and timely completion of clinical studies and trials, our ability to successfully commercialize REOLYSIN®, uncertainties related to the research, development and manufacturing of pharmaceuticals, uncertainties related to competition, changes in technology, the regulatory process and general changes to the economic environment. With respect to the forward-looking statements made within this MD&A, we have made numerous assumptions regarding among other things: our ability to obtain financing to fund our development program, our ability to receive regulatory approval to commence enrollment in our clinical trial program, the final results of our co-therapy clinical trials, our ability to maintain our supply of REOLYSIN® and future expense levels being within our current expectations. Investors should consult our quarterly and annual filings with the Canadian and U.S. securities commissions for additional information on risks and uncertainties relating to the forward-looking statements.Forward-looking statements are based on assumptions, projections, estimates and expectations of management at the time such forward-looking statements are made, and such assumptions, projections, estimates and/or expectations could change or prove to be incorrect or inaccurate.Investors are cautioned against placing undue reliance on forward-looking statements.We do not undertake to update these forward-looking statements except as required by applicable law. OVERVIEW Oncolytics Biotech Inc. is a Development Stage Company Since our inception in April of 1998, Oncolytics Biotech Inc. has been a development stage company and we have focused our activities on the development of REOLYSIN®, our potential cancer therapeutic.We have not been profitable since our inception and expect to continue to incur substantial losses as we continue our research and development.We do not expect to generate significant revenues until, if and when, our cancer product becomes commercially viable. General Risk Factors Prospects for biotechnology companies in the development stage should generally be regarded as speculative.It is not possible to predict, based upon studies in animals, or early studies in humans, whether a new therapeutic will ultimately prove to be safe and effective in humans, or whether necessary and sufficient data can be developed through the clinical trial process to support a successful product application and approval. If a product is approved for sale, product manufacturing at a commercial scale and significant sales to end users at a commercially reasonable price may not be successful.There can be no assurance that we will generate adequate funds to continue development, or will ever achieve significant revenues or profitable operations.Many factors (e.g. competition, patent protection, appropriate regulatory approvals) can influence the revenue and product profitability potential. In developing a pharmaceutical product, we rely upon our employees, contractors, consultants and collaborators and other third party relationships, including our ability to obtain appropriate product liability insurance.There can be no assurance that these reliances and relationships will continue as required. In addition to developmental and operational considerations, market prices for securities of biotechnology companies generally are volatile, and may or may not move in a manner consistent with the progress being made by Oncolytics. See also “RISK Factors Affecting Future Performance” in our 2008 MD&A. REOLYSIN ® Development Update for the Third Quarter of 2009 We continue to develop our lead product REOLYSIN® as a potential cancer therapy.Our goal each year is to advance
